Title: From John Adams to Edward Hand, 30 June 1798
From: Adams, John
To: Hand, Edward,Ross, James


To one hundred and Fifty officers of the Militia of Lancaster County, in the State of PennsylvaniaGentlemen
Philadelphia June 30 1798

I thank you for this Address presented to me by your Representative in Congress Mr Kittera.
It is indeed too plainly apparent that We must resort either submit to be dictated to by a foreign Power, or resort to Arms for the defence of all that can be held dear to Freemen.
The Happiness you acknowledge under the Influence of a Government of your own Choice mild and equal in its operations, is its best Eulogium and your perfect Satisfaction that it has been and continues to be, administered with Prudence, Moderation and Wisdom, to best Eulogium are the best Eulogium you can pronounce concerning it.
I thank you for your Assurance that should the Insolence and Rapacity of the French Republick, render an appeal to arms the dernier resort you will be ready to support the Rights of the People and the Honor and Dignity of their Government.
I pray the Almighty disposer of Events to confirm your Unanimity and have you always in his holy Keeping

John Adams